Citation Nr: 1019820	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-21 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 25, 
2002, for awards of service connection for a lumbar 
disability, bilateral lower extremity peripheral neuropathy, 
tinnitus, and bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1972 to June 
1974 and from January 1978 to June 1989.  He also served in 
the Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a bilateral knee disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service 
connection for a spinal disability on June 25, 2002, and a 
claim of entitlement to service connection for hearing loss 
on June 27, 2002.

2.  The preponderance of competent and credible evidence 
shows that no formal claim, informal claim, or written intent 
to file a claim of entitlement to service connection for a 
lumbar disability, bilateral lower extremity peripheral 
neuropathy, tinnitus, and/or bilateral hearing loss was 
presented to VA between April 1998 and June 25, 2002.



CONCLUSION OF LAW

The criteria for an effective date prior to June 25, 2002, 
for awards of service connection for a lumbar disability, 
bilateral lower extremity peripheral neuropathy, tinnitus, 
and bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.155, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As service connection for a lumbar disability, bilateral 
lower extremity peripheral neuropathy, tinnitus, and 
bilateral hearing loss has been granted, and an initial 
rating and an effective date have been assigned, the notice 
requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  He was afforded 
the opportunity to present pertinent evidence and testimony.  
In sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  38 C.F.R. § 3.159(c).

Governing law and regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award of compensation based on an original claim shall be 
fixed in accordance with facts found but shall not be earlier 
than the date of receipt of application therefor.  

See 38 U.S.C.A. § 5110(a).  The implementing VA regulation 
provides that the effective date of an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(a).  

The effective date for an award of service connection for a 
disability shall be the day following separation from active 
service or date entitlement arose if the claim was received 
within one year after separation from service; otherwise, the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

Analysis

The RO analyzed this matter as a case of whether there are 
clear and unmistakable errors (CUE) in the May and June 2003 
rating decisions granting service connection for the various 
disorders in question because the Veteran filed a CUE claim 
in February 2006.  The appellant, however, filed a statement 
in July 2003 in which he indicated that the effective date 
for the grant of service connection for the various disorders 
should be in April 1998, and he submitted a duplicate 
statement in which he describes in great detail his 
interactions with a VA employee who is a fellow veteran.  

The Board construes these July 2003 documents as a notice of 
disagreement as to the effective date of the grant of service 
connection for the various disorders assigned in the 2003 
rating decisions.  Therefore, the Board will review the claim 
not on whether is a clear and unmistakable error in the 
rating decisions which assigned the effective date, but 
instead whether the preponderance of the evidence is against 
the appellant's claim for an earlier effective date, or is at 
least in equipoise.  This basis for review is a considerably 
easier threshold for the appellant to successfully cross, and 
hence, there is no due process error in holding him to a 
lower standard.  Cf.  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993) (A clear and unmistakable error is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels a conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.) 

VA granted service connection effective June 25, 2002, on the 
basis that the Veteran's initial claim of entitlement to 
service connection was received by VA on June 25, 2002.  
[N.B.  The appellant's claim of entitlement to service 
connection for bilateral hearing loss was received on June 
27, 2002.]  The appellant was discharged from his second 
period of active duty in June 1989.  He does not claim that 
he filed a claim of entitlement to service connection for the 
various disorders in question from June 1989 to March 1998.  
Instead, he argues that he initially filed his claim in April 
1998.

A review of the claims file reveals no formal claim, informal 
claim, or written intent to file a claim of service 
connection for a lumbar spine disability, bilateral 
peripheral neuropathy of the lower extremities, tinnitus, and 
bilateral hearing loss was presented between April 1998 and 
June 25, 2002.  Indeed, in his June 25, 2002 claim, the 
appellant denied ever previously submitting a claim with VA 
for disability compensation.  He repeated that assertion in 
his June 27, 2002 claim. 

The Veteran, however, asserts that he gave his claim in April 
1998 a fellow reservist who was a VA employee and Decision 
Review Officer.  This employee purportedly told the appellant 
that he would file the claim on his behalf.  The appellant 
states that he was in frequent contact with this VA employee 
regarding the status of the claim, and that in June 2000, he 
again gave his claim to the VA employee to file.  The 
claimant states that his interactions with the VA employee 
were witnessed by other individuals.  The Veteran, however, 
has not submitted any witness statements, even though the 
undersigned held the record open for 30 days following a 
January 2010 hearing for the submission of such evidence.  

A February 2007 report of contact reflects that the VA 
employee in question acknowledged knowing the Veteran.  The 
employee stated that he was contacted by the appellant while 
the former was on "active duty" with the reserve, and that 
the Veteran requested assistance with his claim.  The VA 
employee indicated that he told the claimant what forms he 
would need.  The VA employee stated that there were no 
exchanges of documents because he did not provide any forms 
to the Veteran and the claimant did not give him any 
documents.  The VA employee acknowledged that the Veteran 
continued to contact him.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption 
of regularity is not absolute; it may be rebutted by the 
submission of "clear evidence to the contrary."  Statements 
made by the Veteran, however, are not the type of clear 
evidence to the contrary that would be sufficient to rebut 
the presumption of regularity.  Jones v. West, 12 Vet. App. 
98, 102 (1999).  The presumption of regularity in this case 
is not rebutted because the only evidence to the contrary is 
the appellant's statements about his interactions with the VA 
employee.  

For the reasons described above, an effective date earlier 
than June 25, 2002, for the award of service connection for a 
lumbar disability, bilateral lower extremity peripheral 
neuropathy, tinnitus, and bilateral hearing loss cannot be 
granted.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an effective date earlier than June 25, 2002, 
for the award of service connection for a lumbar disability, 
bilateral lower extremity peripheral neuropathy, tinnitus, 
and bilateral hearing loss is denied.




REMAND

In the July 2006 rating decision, the RO denied a claim to 
reopen the issue of entitlement to service connection for a 
bilateral knee disability.  In August 2006, the Veteran 
submitted a notice of disagreement as to that denial.  As 
such, a statement of the case must be issued concerning this 
issue.  Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case addressing whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service connection 
for a bilateral knee disability.  The 
Veteran is hereby informed that the Board 
may only exercise appellate jurisdiction 
over this matter if he perfects an appeal 
in a timely manner.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


